Citation Nr: 1032842	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  07-37 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chondromalacia of the 
right knee; and if so, whether the claim may be granted.

2.  Entitlement to service connection for residuals of injury to 
left hip and thigh.

3.  Entitlement to service connection for hamstring disability.

4.  Entitlement to service connection for right shoulder 
disability.

5.  Entitlement to service connection for respiratory disability 
to include asthma, allergies, and bronchitis.

6.  Entitlement to service connection for headaches.

7.  Entitlement to service connection for left elbow disability.

8.  Entitlement to service connection for left hand disability.

9.  Entitlement to service connection for right ankle disability.

10.  Entitlement to service connection for cervical spine 
disability.

11.  Entitlement to an initial disability evaluation in excess of 
10 percent for degenerative disc disease (DDD) of the lumbar 
spine prior to November 6, 2008; and a disability evaluation in 
excess of 20 percent thereafter.

12.  Entitlement to an initial disability evaluation in excess of 
10 percent for residuals of injury to left ankle and foot.

13.  Entitlement to disability evaluation in excess of 10 percent 
for chondromalacia of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from October 1978 to 
February 1980; she also served in the Army Reserves from 
September 1981 to June 1986 and the Air National Guard from July 
1994 to November 2004.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in October 2009.  This matter was 
originally on appeal from an August 2006 rating decision and a 
March 2009 Decision Review Officer (DRO) decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.

In July 2009, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing is of record.

In July 2003, the Veteran raised the issues of entitlement to 
service connection for a right hand and wrist disability.  These 
matters are referred to the RO for appropriate action.  In 
addition, the Veteran stated that due to her service-connected 
injuries, she can no longer do her job, and that she suffers from 
depression due to her job loss.  Although it is unclear whether 
the Veteran wishes to make a claim for TDIU benefits, these 
matters are also referred to the RO for appropriate action.

The issues of entitlement to service connection for right knee 
disability, right shoulder disability, respiratory disability, 
headaches, left hand disability, and cervical spine disability 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for right knee chondromalacia 
was denied by a June 1990 rating decision that was not appealed.

2.  New evidence submitted subsequent to the June 1990 rating 
decision raises a reasonable possibility of substantiating the 
claim.

3.  The Veteran does not have a left hip or thigh disability that 
is related to active service.
  
4.  The Veteran does not have a hamstring disability that is 
related to active service.

5.  The Veteran's left elbow osteoarthritis is not related to 
active service.
  
6.  The Veteran does not have a right ankle disability that is 
related to active service.

7.  The Veteran failed to report for two VA examinations 
scheduled in January and February 2010 in connection with her 
claims of entitlement to increased ratings for lumbar spine DDD, 
left ankle and left foot disability, and left knee 
chondromalacia.


CONCLUSIONS OF LAW

1.  The June 1990 rating decision which denied a claim for 
service connection for right knee chondromalacia is final.  38 
U.S.C. §7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 19.129, 19.192 (1989).

2.  New and material evidence has been submitted, and the claim 
of entitlement to service connection for right knee disability is 
reopened.  38 U.S.C.A. §§ 5108; 38 C.F.R. § 3.156 (2009).  

3.  The Veteran does not have a left hip or thigh disability that 
was incurred in or aggravated by active service.   38 U.S.C.A. § 
1110; 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

4.  The Veteran does not have a hamstring disability that was 
incurred in or aggravated by active service.   38 U.S.C.A. § 
1110; 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

5.  The Veteran's left elbow osteoarthritis was not incurred in 
or aggravated by active service.   38 U.S.C.A. § 1110; 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307. 3.309  (2009).

6.  The Veteran does not have a right ankle disability that was 
incurred in or aggravated by active service.   38 U.S.C.A. § 
1110; 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

7.  The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for DDD of the lumbar spine 
prior to November 6, 2008 and a disability evaluation in excess 
of 20 percent thereafter are not met as a matter of law.  38 
C.F.R. § 3.655(b) (2009).

8.  The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for residual of injury to left 
ankle and foot are not met as a matter of law.  38 C.F.R. § 
3.655(b) (2009).

9.  The criteria for entitlement to a disability evaluation in 
excess of 10 percent for chondromalacia of the left knee are not 
met as a matter of law.  38 C.F.R. § 3.655(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all of the evidence submitted by the 
Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claims.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  Pursuant to the 
Board's October 2009 Remand, the RO twice scheduled the Veteran 
for VA examinations to assess the severity of her service-
connected disabilities and issued a Supplemental Statement of the 
Case.  Based on the foregoing actions, the Board finds that there 
has been compliance with the Board's October 2009 Remand.  
Stegall v. West, 11 Vet. App. 268 (1998).

Pursuant to the Board's October 2009 Remand, the RO obtained the 
Veteran's Social Security Administration (SSA) records, scheduled 
the Veteran for VA examinations to assess the severity of her 
service-connected disabilities, and issued a Supplemental 
Statement of the Case (SSOC).  Based on the foregoing actions, 
the Board finds that there has been compliance with the Board's 
October 2009 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims held that in order to successfully 
reopen a previously and finally disallowed claim, the law 
requires the presentation of a special type of evidence-evidence 
that is both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known to 
VA claimants.  Because these requirements define particular types 
of evidence, when providing the notice required by the VCAA it is 
necessary, in most cases, for VA to inform claimants seeking to 
reopen a previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must provide a 
claimant notice of what is required to substantiate each element 
of a service-connection claim.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Accordingly, VA must both notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.

In order to satisfy the legislative intent underlying the VCAA 
notice requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their claims, 
the VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes what 
evidence would be necessary to substantiate those element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  In other words, the 
question of what constitutes material evidence to reopen a claim 
for service connection depends on the basis on which the prior 
claim was denied.  The basis for the denial in the prior decision 
can be ascertained from the face of that decision.  

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in July 2005, November 2005, and May 
2008 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, 
Dingess, 19 Vet. App. at 473.  Together, the letters informed the 
appellant of what evidence was required to reopen and 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence, as well as how VA 
determines disability ratings and effective dates. 

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a meaningful 
opportunity to participate effectively in the processing of her 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this appeal 
as the timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, SSA records, and identified private medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With respect to the 
Veteran's left hip/left thigh, the Veteran was accorded a VA 
examination in July 2006. 38 C.F.R. § 3.159(c)(4).  The VA 
examiner determined that the Veteran suffered a remote left hip 
strain but that examination showed normal left hip in conjunction 
with a review of the claims file and physical examination of and 
interview with the Veteran.  The July 2006 VA examination report 
is thorough and supported by post-service medical records; thus 
this examination is adequate upon which to base a decision. 

With respect to the Veteran's hamstrings, left elbow, and right 
ankle disabilities, the Veteran has not been afforded a VA 
examination.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a Veteran's claim for benefits, there 
are four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) whether 
there is an indication that the disability or symptoms may be 
associated with the Veteran's service or with another service-
connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

With respect to the Veteran's hamstring and right ankle, as no 
medical evidence has been presented showing treatment of any 
current, chronic hamstring disability or right ankle disability 
or the possibility that either of these conditions are related to 
service, the Board finds that an etiology opinion is not 
"necessary."  

With respect to the Veteran's left elbow, the only evidence 
indicating the Veteran "suffered an event, injury or disease in 
service" is her own lay statements.  Such evidence is 
insufficient to trigger VA's duty to provide an examination.  The 
Court has held, in circumstances similar to this, where the 
supporting evidence of record consists only of a lay statement, 
that VA is not obligated, pursuant to 5103A(d), to provide an 
appellant with a medical nexus opinion.  See Duenas v. Principi, 
18 Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the Veteran's 
claim because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 
2003) (holding that 3.159(c)(4)(i) is not in conflict with 
section 5103A(d) and evidence of record "establishing that the 
Veteran suffered an event, injury, or disease in service," is 
required to trigger VA's duties pursuant to section 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding 
that the Secretary's obligations under section 5103A to provide a 
claimant with a medical examination or to obtain a medical 
opinion are triggered if the evidence of record demonstrates 
"some casual connection between his disability and his military 
service").  There is no reasonable possibility that a medical 
opinion would aid in substantiating the appellant's claim since 
it could not provide evidence of a past event.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the claims for increased disability ratings, the 
United States Court of Appeals for Veterans Claims has held that, 
in a case where the law is dispositive of the claim, the claim 
should be denied for lack of legal merit under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  That court has also 
held that the VCAA has no effect on an appeal where the law, and 
not the underlying facts or development of the facts, is 
dispositive in the matter.  See Manning v. Principi, 16 Vet. App. 
534, 542 (2002).
  
New and Material Evidence

In a decision dated in June 1990, the RO denied the Veteran's 
claim for service connection for right knee chondromalacia.  The 
Veteran did not appeal this decision.  A finally adjudicated 
claim is an application which has been allowed or disallowed by 
the agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice of 
an award or disallowance, or by denial on appellate review, 
whichever is the earlier.  See 38 U.S.C. §7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1989).  Thus, the June 1990 
decision is final.  

The Veteran's application to reopen her claim of service 
connection for residuals of a right knee injury was received in 
July 2005.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board notes that by a January 2006 rating decision, the RO 
declined to reopen the Veteran's claim of entitlement to service 
connection for right knee chondromalacia.  On appeal, however, 
the Board must make its own determination as to whether any newly 
submitted evidence warrants a reopening of the claim.  This is 
important because the preliminary question of whether a 
previously denied claim should be reopened is a jurisdictional 
matter that must be addressed before the Board may consider the 
underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

The June 1990 rating decision denied service connection for 
chondromalacia of the right knee on the basis that although the 
Veteran contended that she injured both knees on or about March 
18, 1986 and that no subsequent treatment had been alleged.  The 
RO noted that according to VA Form 199, the Veteran underwent 
Medical Board proceedings for chronic pain of the left knee only 
and was held to be unfit to perform the duties of her MOS and was 
separated with severance pay.  The RO also noted that the Veteran 
had been hospitalized at a USAF hospital in September 1986 
because of instability and locking of the left knee which had 
been reinjured, that the attending physician stated that the knee 
originally had been injured in the middle of March 1986, and that 
he had casted the knee on March 28, 1986.  The RO noted that no 
mention was made in the final summary of a right knee disability.  
The RO noted that in September 1986, the Veteran underwent 
arthroscopic release of the plica of the left knee with 
debridement of the left patella and that on VA examination, a 
diagnosis of chondromalacia of both knees was rendered.

Based on the grounds stated for the denial of service connection 
for right knee chondromalacia in the June 1990 rating decision, 
new and material evidence would consist of evidence of evidence 
of a right knee injury during active duty, active duty for 
training or inactive duty training, a current, chronic right knee 
diagnosis, and medical evidence linking the current right knee 
diagnosis to the injury during service.  In this regard, 
additional evidence received since the June 1990 rating decision 
includes the Veteran's service treatment records, various VA 
treatment records, various private treatment records, and 
personal hearing testimony from the Veteran.  

Of particular note is an August 2009 private treatment progress 
note which assesses early arthritis of the right knee most likely 
secondary to repetitive injuries and overuse of the right lower 
extremity.  The Board notes that the Veteran reported that she 
jumped out of airplanes and parachuted for the military and had 
had several small injuries throughout the years.  The Veteran 
also reported using her right lower extremity to compensate for 
her left lower extremity since it was first scoped in 2003.

In regard to the evidence submitted since the June 1990 rating 
decision, the Board finds the new medical evidence is neither 
cumulative nor redundant.  Further, the new evidence raises a 
reasonable possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).

Accordingly, the Board finds that the evidence received 
subsequent to the June 1990 rating decision is new and material 
and serves to reopen the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. § 1110; 1131; 38 C.F.R. § 3.303(a).  

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred in the 
line of duty.  See 38 U.S.C.A. § 101(21), (24) (West 2002); 38 
C.F.R. § 3.6(a) (2009).  Active military, naval, or air service 
also includes any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an injury 
incurred in the line of duty.  Id.  Accordingly, service 
connection may be granted for disability resulting from disease 
or injury incurred in, or aggravated, while performing ACDUTRA or 
from injury incurred or aggravated while performing INACDUTRA.  
See 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).

National Guard service generally includes periods of ACDUTRA 
and/or INACDUTRA.  Basically, this refers to the two weeks of 
annual training that each National Guardsman must perform each 
year or in some cases, an initial period of training.  ACDUTRA 
includes full-time duty with the Army National Guard of any State 
under sections 316, 502, 503, 504, or 505 of title 32, or the 
prior corresponding provisions of law.  See 38 U.S.C.A. § 
101(22)(C); 38 C.F.R. § 3.6(c) (2009).  INACDUTRA includes 
service with the Army National Guard of any State (other than 
full-time duty) under section 316, 502, 503, 504, or 505 of title 
32, or the prior corresponding provisions of law. See 38 U.S.C.A. 
§ 101(23)(C); 38 C.F.R. § 3.6(d) (2009).

In this case, the record includes a December 2005 report of the 
State of Arkansas Office of the Adjutant General which noted that 
the Veteran was a member of the Arkansas National Guard during 
the period July 9, 1994 through November 30, 2004.  The report 
noted that the Veteran had active duty/ACDUTRA from October 3, 
1978 to February 4, 1980; from September 22, 1981 to June 13, 
1986; and numerous dates between July 25, 1994 and July 8, 2002, 
including 194 days from July 9, 2001 to July 8, 2002.

Presumptive periods do not apply to ACDUTRA or INACDUTRA.  See 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Therefore, 
consideration of 38 U.S.C.A. §§ 1111 and 1131 (presumption of 
soundness), 3.306 (presumption of aggravation of a chronic pre-
existing disease), and 38 C.F.R. §§ 3.307 and 3.309 (presumption 
of service incurrence for certain disease) for the periods of 
ACDUTRA or INACDUTRA is not appropriate.

The first question that must be addressed, therefore, is whether 
incurrence of a chronic left hip or thigh disorder, a chronic 
hamstring disorder, a chronic left elbow disorder, or a chronic 
right ankle disorder is factually shown during service.  The 
Board concludes it was not.  

On August 2, 1995 (verified as during an ACDUTA period), the 
Veteran reported with complaints of pulled muscle back of left 
leg for one month and reinjured the night before.  The Veteran 
reported that she injured left buttock when she stuck her heel in 
rollers of C130 and "pulled" the buttock area and felt "pops."  
Assessment was left ischial bursitis.

On the Veteran's initial flying class III for AFSC physical on 
October 5, 1996, the Veteran's upper and lower extremities were 
evaluated as normal.  On the Report of Medical History completed 
in conjunction with the October 1996 physical, the Veteran denied 
ever having swollen or painful joints, arthritis, rheumatism, or 
bursitis, lameness, or painful or "trick" elbow.  On the 
Veteran's periodic physical on February 7, 1998, her upper and 
lower extremities were evaluated as normal.  On the Report of 
Medical History completed in conjunction with February 1998 
physical, the Veteran denied ever having swollen or painful 
joints, arthritis, rheumatism, bursitis, lameness, or painful or 
trick elbow.  

On July 2, 2002 (verified as during an Active Duty or ACDUTA 
period), the Veteran was hurrying around a military vehicle to 
the driver's side when she slipped off the curb and fell on her 
left side.  She immediately felt intense pain in her left leg, 
thigh, and left hip.  She had difficulty bearing weight on her 
left leg.  Pain was so intense she began symptoms of nausea and 
felt as if she were going to pass out.  Her co-workers carried 
her inside.  Her spouse came and transported her to emergency 
room.  X-rays of the pelvis were normal.  Clinical impression was 
muscle strain.  The Veteran was told to ice that day and then 
moist heat, she was given Darvocet for pain and prescription for 
Skelaxin, and crutches for weight bearing as tolerated.  She was 
advised to follow up with primary care provider if not improved 
in five to seven days.

On July 23, 2002, the Veteran presented with complaints of left 
leg pain secondary to falling at work.  The Veteran reported that 
she was running, turned and the next thing knew, she was 
"looking at the sky."  She had left knee pain.  The Veteran 
also reported July 2, 2002 event.  On x-ray, there was some fluid 
and soft tissue edematous changes adjacent to the inferior aspect 
of the left ischium and quadrates femoris muscle felt to 
represent fluid related to direct trauma and perhaps a strain or 
partial tear.  After physical examination, assessment was 
possible ACL tear left knee pain, back pain suspect L5-S1 HNP, 
hip pain status post fall.  

A July 2003 submission of medical record noted that its purpose 
was to request waiver for continued military service.  The record 
noted the July 2, 2002 fall and that she was placed on P4T 
profile.  The record also noted that in June 2002 she had 
resolving ecchymosis to posterior lateral left thigh with 
tenderness over that area and slight decreased range of motion on 
extension and lateral rotation of hip with very tight hamstrings.  
The diagnosis was soft tissue injury to left thigh.

The Board cannot conclude a "chronic" left hip, left thigh, or 
left hamstring condition was incurred during service.  Treatment 
for a disorder in service cannot be considered treatment for a 
chronic disorder unless there is some indication that a chronic 
disorder exists.   That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from that 
injury.   

The service treatment records are absent complaints, findings or 
diagnoses of a left elbow disorder or a right ankle disorder 
during service.  Thus, there is no medical evidence that shows 
that the Veteran suffered from either of these problems during 
service. 

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain time 
after service must have had their onset in service.  38 U.S.C.A. 
§§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309(a).  Arthritis can be service-connected on such a basis.  
However, the first showing of osteoarthritis of the left elbow 
was not until 2005, more than one year after July 8, 2002, the 
Veteran's final day of active duty or active duty for training.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  With 
respect to the Veteran's left elbow osteoarthritis, such evidence 
is lacking here.  The Veteran does not report continuity of post-
service symptoms.  At the July 2009 videoconference hearing, the 
Veteran testified that her elbow pain flares up occasionally.  
Thus, service connection is not warranted under 38 C.F.R. § 
3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, the appellant clearly has a current left elbow 
disability.  The remaining question, therefore, is whether there 
is medical evidence of a relationship between the current 
disability and military service.  However, no medical 
professional has ever related this condition to the appellant's 
military service.  

Thus, the record is absent evidence of in-service left elbow 
injury, evidence of left elbow arthritis within a year following 
active service, evidence of continuity of symptomatology, and 
medical evidence of a nexus between service and currently 
diagnosed left elbow osteoarthritis.  

With respect to the Veteran's left hip and thigh, in October 
2002, the Veteran presented for follow up from left leg injury in 
July 2002.  The Veteran complained of "popping" in hip joint 
during normal activities.  After physical examination, mild left 
sciatica was assessed.  MRI of the bilateral hips showed no 
evidence of avascular necrosis, bone marrow edema or fracture.

The Veteran underwent VA examination in July 2006.  The examiner 
noted that the Veteran suffered an acute radicular burning type 
of pain in the left posterior hip and thigh region in 2002 while 
stepping from a curve and that the sudden onset of the pain 
caused her to fall with the Veteran relating injury to her lumbar 
spine, left hip, as well as inversion of left ankle and foot.  
She was seen in a local ER and was diagnosed with a hip strain on 
the left side of her body.  She continued to have symptoms and an 
MRI imaging of the lumbar spine and hip was performed at that 
time which revealed evidence of a left hip strain as well as 
evidence of DDD involving the lumbar spine in the lower segments 
of the lumbar spine.  The condition was treated with physical 
therapy and analgesics with ease of symptoms over a two-month 
period of time.  The examiner noted that the Veteran continued to 
have intermittent lower lumbar back pain since the initial fall 
and described occasional paresthesias of the left posterior thigh 
which is mildly brought about with prolonged sitting or standing.  
The Veteran denied any left hip joint related complaints since 
the initial injury stating that these symptoms totally resolved 
following the initial healing process.  

Physical examination of the hip revealed normal appearing hips 
bilaterally without redness, swelling, heat, or tenderness.  
Range of motion revealed extension/adduction zero degrees, 
flexion 100 degrees, abduction 45 degrees, internal rotation 90 
degrees and external rotation 40 degrees bilaterally without pain 
in any range of motion or direction.  There was no additional 
weakness, fatigability, discoordination, additional restricted 
range of motion or functional impairment while on repetitive 
stress testing against resistance involving either hip.  X-rays 
revealed normal left hip.  

The examiner noted that the claims file was reviewed confirming 
remote left hip strain.  Diagnostic impression was left hip 
strain remote normal exam.  

In an August 2007 progress note, Dr. Siems, noted that the 
Veteran presented with left lower extremity pain and lower back 
pain.  The Veteran complained that she was having persistent pain 
down the left side of her leg and some mild numbness to her leg.  
Physical examination demonstrated supple hip range of motion 
without pain.  She had a positive straight leg raise and normal 
strength and normal light touch sensation.  Assessment was 
sciatica with lumbar radiculopathy.

Thus, the pain in the Veteran's hip and thigh has been diagnosed 
as sciatica and lumbar radiculopathy.  Sciatica is defined as 
pain in the lower back and hip radiating down the back of the 
thigh into the leg, initially attributed sciatic nerve 
dysfunction but now known to usually be due to herniated lumbar 
disk compromising a nerve root, most commonly the L5 or S1 root.  
See Stedman's Medical Dictionary 1602 (27 ed. 2000).  Similarly, 
lumbar radiculopathy is defined as disorder of the spinal nerve 
roots.  See Stedman's Medical Dictionary 1503 (27 ed. 2000).        

Thus, the Veteran's hip and thigh pain is actually a symptom of a 
lumbar spine disorder and not a hip or thigh disability.  Thus, 
the medical evidence fails to show that the Veteran currently 
suffers from a left hip or thigh disability.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  In the absence of competent medical evidence 
that a left hip or thigh disability exists and that it was caused 
by or aggravated by the Veteran's military service, the criteria 
for establishing service connection for a left hip or thigh 
disability have not been established.  38 C.F.R. § 3.303. 

With respect to the Veteran's hamstring and right ankle, the 
Board acknowledges the Veteran's assertions that she experiences 
pain and numbness.  The Veteran testified in July 2009 that her 
hamstring area burns and go numb.  However, the alleged 
disorders, hamstring pain and numbness and right ankle pain, are 
actually just reported symptomatology.  Without a recognized 
injury or disease entity, VA is not authorized to award 
compensation for reported symptomatology.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303(a) (Service connection is awarded for "a 
particular injury or disease resulting in disability..."); see 
also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd 
in part sub nom.   Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1363 (Fed. Cir. 2001) (The CAVC held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted.)  

In the absence of competent evidence which suggests that the 
Veteran's hamstring pain and numbness and right ankle pain 
constitute chronic disabilities, the Board has no basis on which 
to consider the Veteran's pain and numbness as more than medical 
findings or symptoms.  The Veteran's own assertions to the 
contrary do not constitute competent medical evidence in support 
of his claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Absent a showing of a current chronic hamstring or 
right ankle disability which could be related to service, 
entitlement to service connection for hamstring pain and numbness 
and right ankle pain must be denied.

Although the Veteran contends that she suffers from left hip or 
thigh, hamstring, left elbow, and right ankle disabilities that 
are related to her active duty service, as a layperson, she is 
not competent to offer opinions on medical causation and, 
moreover, the Board may not accept unsupported lay speculation 
with regard to medical issues.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Accordingly, the Board concludes that 
the preponderance of the evidence is against the claims for 
service connection, and the benefit of the doubt rule enunciated 
in 38 U.S.C.A. § 5107(b) is not for application.  

Increased Rating 

VA regulations provide that when a claimant fails to report for 
an examination scheduled in conjunction with a claim for increase 
without good cause, the claim shall be denied.  See 38 C.F.R. § 
3.655.  Examples of good cause include, but are not limited to, 
the illness or hospitalization of the claimant, death of an 
immediate family member, etc. Id.

The United States Court of Appeals for Veterans Claims (Court) 
held that the burden was upon VA to demonstrate that notice was 
sent to the claimant's last address of record and that the 
claimant lacked adequate reason or good cause for failing to 
report for a scheduled examination.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).  Although, in dicta, the Court stated that in 
the normal course of events it was the burden of the Veteran to 
keep the VA apprised of his whereabouts, and that if he did not 
do so there was no burden on the VA to turn up heaven and earth 
to find him before finding abandonment of a previously 
adjudicated benefit.  Id.  The Court has also held that the 
"duty to assist is not always a one-way street."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).

In this case, the Board remanded these issues so that the Veteran 
could be afforded additional examination to ascertain the 
severity of her service-connected disabilities.  In the Board 
remand, the Veteran was noted that failure to report for any 
scheduled examination may result in the denial of a claim.  The 
Veteran was advised by letter dated January 15, 2010, that she 
had been scheduled for Compensation and Pension examinations on 
Monday, January 25, 2010 at 12:30 pm with x-ray and at 1:00 pm 
with Dr. Crow at the clinic.  The Veteran failed to report for 
these appointments.  The Veteran was advised by letter dated 
February 3, 2010, that she had been scheduled for Compensation 
and Pension examinations on Wednesday, February 17, 2010 at 8:30 
am in x-ray and at 9:00 am with Dr. Crow at the clinic.  The 
Veteran again failed to report for these appointments.   

The correspondence issued to the Veteran has not been returned as 
undeliverable. The last written communication from the Veteran 
was the VA Form 9 received in November 2007 in which she 
acknowledged that her address was the same address that the 
January and February 2010 letters advising her of the date, time, 
and place of scheduled VA examinations were sent.  The Board 
acknowledges the RO's good faith efforts to schedule the Veteran 
for examinations.    

To date, neither the Veteran nor her representative has provided 
evidence of good cause as to the Veteran's failure to report.  In 
Appellant's Post-Remand Brief, the Veteran's representative 
argues, "The appellant failed to report for Compensation and 
Pension examination originally scheduled at the Little Rock VA 
Medical Center New Orleans on January 25, 2010 and rescheduled 
for February 17, 2010.  Although the Veteran did not report for 
examination, her failure to do so is not determinative of the 
outcome in this appeal.  The Board disagrees.

Given the presumption of regularity of the mailings of VA 
examination scheduling notice, the lack of return of any 
correspondence as undeliverable, and the lack of explanation 
regarding her failure to report to the scheduled January and 
February 2010 VA examinations, the Board finds that she did not 
show good cause.  See 38 C.F.R. § 3.655.  Therefore, the Board 
finds that additional efforts to schedule examinations would be 
futile, and the increased rating claims must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).




ORDER

1.  New and material evidence having been submitted, the claim 
for entitlement to service connection for a right knee disability 
is reopened.

2.  Entitlement to service connection for residuals of injury to 
left hip and thigh is denied.

3.  Entitlement to service connection for a hamstring disability 
is denied.

4.  Entitlement to service connection a left elbow disability is 
denied.

5.  Entitlement to service connection for a right ankle 
disability is denied.

6.  Entitlement to an initial disability evaluation in excess of 
10 percent for DDD of the lumbar spine prior to November 6, 2008 
and a disability evaluation in excess of 20 percent thereafter is 
denied.

7.  Entitlement to an initial disability evaluation in excess of 
10 percent for residuals of injury to left ankle and foot is 
denied.

8.  Entitlement to disability evaluation in excess of 10 percent 
for chondromalacia of the left knee is denied.


REMAND

With respect to the claim of entitlement to service connection 
for a right knee disability, in an August 2009 letter, Dr. Siems, 
noted that the Veteran had been having ongoing knee pain, that 
she had had an arthroscopy in the past with patella chondroplasty 
and both medial and lateral femoral condyles had articular 
cartilage damage as well with a limited synovectomy.  Dr. Siems 
noted that the Veteran jumped out of airplanes and parachuted for 
the military in the past and had several small injuries 
throughout the years.  Dr. Siems noted that the Veteran's left 
lower extremity was first scoped back in 2003 and that she had 
been using her right lower extremity to compensate for this since 
that timeframe.  Dr. Siems diagnosed early arthritis with 
continued pain about the leg most likely secondary to repetitive 
injuries and overuse of the right lower extremity.  

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show that a current disability 
exists and that the current disability was either caused by or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).
The Board notes that the Veteran's claim for service connection 
now includes a theory of entitlement to service connection on a 
secondary basis.  A review of the claims file reveals that the 
Veteran has not been notified of the provisions of the VCAA with 
respect to service connection on a secondary service connection 
basis.  Therefore, it is apparent that the Board must remand this 
case to ensure that the Veteran is properly notified of the VCAA 
and to determine whether all evidence needed to consider the 
claim has been obtained.  
  
In addition, the Board finds that a medical opinion in 
conjunction with the review of the entire record and examination 
of the Veteran is warranted to indicate whether or not the 
Veteran's right knee arthritis is related to service or to 
service-connected disability.  38 C.F.R. § 3.159(c)(4). 

With respect to the claims of entitlement to service connection 
for right shoulder disability, headaches, left hand disability, 
and cervical spine disability, on November 1, 2001 (verified as 
during an active duty or ACDUTA period), the Veteran presented 
with complaints of lower back, both shoulders, neck and dorsal 
spine pain.  The Veteran related all occurring 10 days prior 
(also verified as during an active duty or ACDUTA period) while 
doing some Air National Guard activities picking up a parachute.  
After physical examination, assessment was strained cervical, 
thoracic, and lumbar spine.  

Private physical therapy treatment records dated in 2005 indicate 
that the Veteran suffered from cervical spinal stenosis and 
cervicalgia due to injury at work in April 1992 (not during an 
active duty or ACDUTA period).  

In August 2006 (not during an active duty or ACDUTA period), the 
Veteran presented to emergency room with right shoulder injury.  
The Veteran reported that she was pulling door down on airplane 
at work and felt pain on the prior Wednesday.  X-rays showed no 
acute abnormality.  Diagnosis was right shoulder strain.  

In January 2007 the Veteran presented with complaint of right 
shoulder pain.  MRI of the right shoulder showed supraspinatus 
and infraspinatus tendinosis without tear and acromioclavicular 
joint arthropathy with joint capsule thickening and surrounding 
inflammation.  Diagnosis was right shoulder impingement.  

MRI of the cervical spine in October 2007 showed (1) diffuse 
posterior disc/osteophyte complex identified at the C6/7 level, 
eccentric to the left side causing mild to moderate canal and 
bilateral foraminal narrowing and (2) posterior disc/osteophyte 
complex at the C5/6 level causing mild canal narrowing.

In a June 2009 letter, Dr. Curtner, stated that the Veteran was 
cared for at the clinic and had carpal tunnel syndrome.  Dr. 
Curtner stated that the Veteran worked as a parachute rigger for 
over three years in the Air Force and that during that time she 
routinely used her hands for fine motor manipulation all day full 
time.  Dr. Curtner stated that it was likely that the repetitive 
microtrauma from this type of work contributed to the onset of 
her carpal tunnel syndrome.

The Veteran submitted a statement in August 2009 that her daily 
routine while she was in air transportation in the Air Force 
required loading pallets into military aircraft for air drop 
training missions and then recovering them.  All of the 
parachutes were then folded and rolled by hand.  In addition, the 
Veteran stated that her daily routine while she was in air 
transportation in the Air Force required the hand tying of 
hundreds of knots a day.  The Veteran stated that her hands, 
shoulders, and back were constantly sore and often felt numb or 
tingly at night.  

In an August 2009 letter, J. R., stated that he witness an 
accident that occurred on November 9, 2001.  J. R. stated that he 
and the Veteran and R. J. had gone to recover air drop loads.  
When the first C130s came through they went to pick up and remove 
the heavy container loads they had air dropped and the 26 foot 
parachutes from the drop zone.  J. R. noted that he walked up 
with the Veteran to pick the parachute up.  Not realizing that 
the Veteran was standing on a couple of lines that he had picked 
up, he jerked them as hard as he could to get them to line up.  
J. R. noted that as he did this he say the Veteran's feet fly out 
from under her and he watched as she flew into the air and landed 
on her upper back and shoulders.  J. R. stated that she was hurt 
but helped them finish.  J. R. noted that later she became pretty 
stiff and sore, that she was still having pain after a few days, 
that she did go to physical therapy for a while, and that she 
complained of shoulder, neck, and headaches from then on.  In a 
separate statement dated in August 2009, R. J. gave the same 
account from his perspective.

In an August 2009 letter, Dr. Chenault, stated that she had been 
treating the Veteran for migraine headaches and degenerative disc 
disease which caused neck pain and that the Veteran related that 
neck pain will trigger a migraine almost every time.  Dr. 
Chenault stated that the kind of service injury to the Veteran's 
neck that she related would certainly and significantly 
contribute to the degenerative disc disease in her neck.  
  
Thus, the Board finds that a medical opinion in conjunction with 
the review of the entire record and examination of the Veteran is 
warranted to indicate whether or not the Veteran's right shoulder 
impingement, headaches, left hand carpal tunnel syndrome, and 
cervical spine degenerative disc disease are related to service 
or to service-connected disability.  38 C.F.R. § 3.159(c)(4). 

With respect to the claim of entitlement to service connection 
for respiratory disability, a July 2002 letter from Dr. Curtner 
noted that the Veteran was followed in his clinic and that when 
she was seen as a new patient in October 2000, she gave a history 
of having asthma.  She was doing quite well at that time and was 
not having any signs or symptoms on physical examination.  Her 
peak flow was 450 which was quite good.  Dr. Curtner noted that 
he tried her on some Singulair because of her history of asthma 
and that subsequently, she did very well having very infrequent 
episodes of wheezing or chest symptoms.  

Dr. Curtner noted that the Veteran was seen on July 5, 2001 
(verified as during an ACDUTA period) for some mild wheezing and 
was started on Advair and that that seemed to have controlled her 
symptoms very well and that she had really not had any more signs 
or symptoms of asthma since that time.  Dr. Curtner noted that 
the Veteran's symptoms were very mild and very well controlled, 
and her functional status was excellent.  She ran three and one-
half miles a day and had no problems with shortness of breath or 
exercise intolerance.  Dr. Curtner stated that he thought it 
would be fair to say that the Veteran would more accurately be 
termed as having reactive airway disease that was fairly well 
controlled and mild and that he did not think that she had 
anything that precluded her from continuing to be very physically 
active and working full-time.

A July 2002 medical record indicates that the Veteran reported 
that she had been treated as a small child for asthma but had had 
no problems with this condition until approximately one year 
prior when she developed continued shortness of breath and cough 
after an episode of bronchitis.  The Veteran was placed on Advair 
at that time and had no problems since.  The Veteran had never 
required hospitalization and used no rescue inhaler at all.  The 
Veteran had been race-walking three miles per day and doing 
regular aerobics prior to her injury without any symptoms of 
respiratory distress.  

X-rays of the chest in September 2006 showed mild hyperexpansion 
of the lungs consistent with the Veteran's history of asthma.

Thus, the Board finds that a medical opinion in conjunction with 
the review of the entire record and examination of the Veteran is 
warranted to indicate whether or not the Veteran's reactive 
airway disease/asthma which preexisted service was aggravated by 
her active duty service.  38 C.F.R. § 3.159(c)(4). 



Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the VCAA 
should be undertaken, including, but not 
limited to, informing the Veteran of the 
information and evidence not of record (1) 
that is necessary to substantiate the 
claims for a right knee disability, 
cervical spine disability, and headaches on 
a secondary service connection basis; (2) 
that VA will seek to obtain; and (3) that 
the claimant is expected to provide.  In 
addition, the Veteran should be informed of 
how VA determines disability ratings and 
effective dates.  The Veteran should be 
requested to indicate if she has received 
any VA or non-VA medical treatment for her 
right knee, right shoulder, reactive airway 
disease, headaches, left hand, and cervical 
spine that is not evidenced by the current 
record.  If so, the Veteran should be 
provided with the necessary authorizations 
for the release of any treatment records 
not currently on file.  These records 
should then be obtained and associated with 
the claims folder.  The Veteran should be 
advised that she may also submit any 
evidence or further argument relative to 
the claims at issue.
 
2.  The Veteran should be afforded the 
appropriate VA examinations to determine 
the etiology of any current disabilities of 
the right knee, right shoulder, left hand, 
and cervical spine as well as any current 
reactive airway disease and headaches.  The 
claims file, including a list of the 
Veteran's active duty and active duty for 
training periods, must be made available to 
and reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology and 
findings should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should identify all diagnoses related to 
right knee, right shoulder, left hand, and 
cervical spine and provide an opinion as to 
whether it is at least as likely as not 
that any of the diagnoses are related to 
the Veteran's active duty service or to an 
active duty for training period.

The examiner should also provide an opinion 
as to whether the Veteran's reactive airway 
disease was permanently aggravated by her 
active duty for training period on July 5, 
2001.  Please note that temporary or 
intermittent flare-ups during service of a 
preexisting injury or disease are not 
sufficient to be considered "aggravation in 
service" unless the underlying condition, 
as contrasted to symptoms, is worsened.  In 
addition, a condition that worsened during 
service and then improved due to in-service 
treatment to the point that it was no more 
disabling than it was at induction is 
analogous to a condition that has flared up 
temporarily.
  
The examiner should provide an opinion as 
to the etiology of the Veteran's headaches, 
including whether it is more likely than 
not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the headaches 
existed during the veteran's active service 
or are related to her active service.    

The examiner should provide an opinion 
regarding the etiology of the headaches, 
right knee disability, and cervical spine 
disability, including whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent), that the headaches, right 
knee disability, or cervical spine 
disability are proximately due to service 
connected disability or have been 
chronically worsened by service connected 
disability.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  Her 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


